DETAILED ACTION
Applicants’ arguments, filed 2 March 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made NON-FINAL because it includes a rejection that could have been written in a previous office action but mistakenly was not written in a previous office action.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purposes of examination under prior art, the examiner will interpret the claim as if “consisting of” were replaced by “comprising.” As such, the claim scope is understood to include additional ingredients not explicitly specified by the claims. See MPEP 2111.03(I) for a description of how the term “comprising” is interpreted.
As this rejection could have been written earlier in prosecution, but mistakenly was not written earlier in prosecution, this office action is made NON-FINAL.


Claim Interpretation
Claim 2 recites a core-free capsule. This is understood to have the same meaning as a hollow particle.
Claim 14 recites specific compounds that increase the efficiency of uptake of the biologically active agent. For the purposes of examination under prior art, the examiner understands that to the extent that the first and second layers recited by claim 1 themselves increase the efficiency of uptake, evidence of such will be understood to meet the required claim limitations. As such, prior art that renders obvious all of the 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (WO 2015/088445 A1).
Venkatraman et al. (hereafter referred to as Venkatraman) is drawn to a multilayered nanoparticle for delivering RNA, as of Venkatraman, title and abstract. Said nanoparticle has the following structure, as of Venkatraman, figure 1, reproduced below.

    PNG
    media_image1.png
    449
    1031
    media_image1.png
    Greyscale

The above-reproduced nanoparticle appears to show siGLO green (a biologically active nucleic acid) layered on one layer and covered with another layer, as required by the instant claims. These can be delivered to target cells or organs, as of Venkatraman, page 2, paragraph 009. The examiner notes that Venkatraman teaches the formation of a “sandwich”, as of page 10, paragraph 0060, reproduced below.

    PNG
    media_image2.png
    176
    952
    media_image2.png
    Greyscale


As to claim 1, the claim requires a biodegradable polymer. Polyarginine, as of Venkatraman, page 5, paragraph 0025, is understood to read on the required biodegradable polymer.
As to claim 1, Venkatraman is not anticipatory because the particles made by Venkatraman appear to be slightly larger than the claimed particles. See Venkatraman, figure 3. Nevertheless, elsewhere in the Venkatraman document, Venkatraman teaches particles sized from 100 nm to 500 nm, as of Venkatraman, pages 7-8, paragraph 0040. This overlaps with the claimed size range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, a nanoparticle comprising an RNA active agent sandwiched between two layers is taught by Venkatraman. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable particle size range by routine experimentation.
As to claim 3, this claim recites a particle size range of 60 nm to 200 nm. The overlap and optimization rationales, applied by the examiner to claim 1, is also applicable to claim 3.
As to claim 4, Venkatraman teaches dextran sulfate sodium salt, as of page 15, paragraph 0096.

As to claim 6, Venkatraman teaches a targeting protein or peptide, as of page 11, paragraph 0068. This is understood to read on the claimed requirement.
As to claim 7, Venkatraman teaches messenger RNA (mRNA), small nuclear RNA (snRNA), ribozymes, or RNA used in RNA interference, such as microRNA or small interfering RNA (siRNA), as of page 8, paragraph 0041. These are understood to read on the required RNA molecules.
As to claim 8, Venkatraman teaches messenger RNA (mRNA), small nuclear RNA (snRNA), ribozymes, or RNA used in RNA interference, such as microRNA or small interfering RNA (siRNA), as of page 8, paragraph 0041. These are understood to read on the required RNA.
As to claim 9, Venkatraman teaches messenger RNA (mRNA), small nuclear RNA (snRNA), ribozymes, or RNA used in RNA interference, such as microRNA or small interfering RNA (siRNA), as of page 8, paragraph 0041. These are understood to read on the required siRNA.
As to claim 10, Venkatraman teaches messenger RNA (mRNA), small nuclear RNA (snRNA), ribozymes, or RNA used in RNA interference, such as microRNA or small interfering RNA (siRNA), as of page 8, paragraph 0041. These are understood to read on the required RNA.
As to claim 14, Venkatraman teaches that the polyarginine results in increased uptake by endocytosis, as of Venkatraman, page 13, paragraph 0084.


Claims 2 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (WO 2015/088445 A1) in view of Kakran et al. (Journal of Materials Chemistry B, Vol. 3, 2015, pages 5842-5848).
Venkatraman is drawn to a multilayered particle for delivering a nucleic acid. See the rejection above over Venkatraman by itself. Venkatraman suggests the use of a “template”, as of pages 2-3, paragraph 0011, though the actual compositions of Venkatraman include a hydroxyapatite or calcium carbonate core, as of Venkatraman, page 10, paragraph 0051.
Venkatraman differs from the claimed invention because Venkatraman does not teach a core-free particle.
Kakran et al. (hereafter referred to as Kakran) is drawn to intracellular delivery of mRNA in a layered polymeric capsule, as of Kakran, page 5842, title and abstract. Said particle appears to have been made in the following manner, as of Kakran, page 5844, right column, figure 2, reproduced below.

    PNG
    media_image3.png
    585
    697
    media_image3.png
    Greyscale

Kakran differs from the claimed invention because Kakran does not teach that the biologically active agent is layered onto a first layer and covered with a second layer.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Venkatraman to have removed the core, as Kakran teaches a core-free particle. Both Kakran and Venkatraman are drawn to layered particles intended to deliver a nucleic acid active agent. The particle of Venkatraman includes a core; in contrast, the particle of Kakran includes a template core used in the method of production of the particle that is removed at the end of the method of making the particle. Core-free particles are known to deliver nucleic acid, as of Kakran, and Venkatraman suggests a template, as of paragraph 0011. As such, the skilled artisan 
As to claim 2, Kakran teaches a core-free particle, as explained above, because the hydroxyapatite core has been removed.
As to claim 11, Kakran teaches plasmids, as of Kakran, page 5843, end of first full paragraph.
As to claim 12, Venkatraman teaches the following procedure, as of Venkatraman, page 16, paragraph 00105, reproduced below.

    PNG
    media_image4.png
    677
    953
    media_image4.png
    Greyscale

As best understood by the examiner, the above-reproduced procedure differs from the claimed procedure because (a) hydroxyapatite is used instead of calcium carbonate as the particle, and (b) the above-reproduced procedure does not teach the step of removing the core. Nevertheless, Venkatraman suggests a calcium carbonate 
As to claim 13, Venkatraman teaches centrifugation in page 16, paragraph 00105, reproduced above. Kakran also teaches centrifugation on page 5844, right column.


Response to Arguments
In applicant’s response on 3 March 2021 (hereafter referred to as applicant’s response), applicant has provided arguments regarding the previously applied rejections. These arguments are understood to be moot as the previously applied rejections have been withdrawn, and the examiner has written new rejections over Venkatraman et al. (WO 2015/088445 A1). As such, the examiner has not substantively addressed the positions taken in applicant’s response as they relate to rejections that are not currently pending.
In view of the fact that the examiner relied upon a new reference in the examiner’s rejection that was not relied upon previously which was not necessitated by amendment, this office action has been made NON-FINAL.




Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612